UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4067

JOSEPH FRIEDRICH CLEMONS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Lacy H. Thornburg, District Judge.
(CR-91-43-A)

Submitted: November 18, 1999

Decided: November 30, 1999

Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram, First
Assistant Public Defender, Greensboro, North Carolina, for Appel-
lant. Thomas Richard Ascik, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Joseph Friedrich Clemons appeals the district court's revocation of
his supervised release term and the twenty-four-month sentence he
received. His attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), suggesting that the district court
erred in imposing the sentence without considering the factors set out
in 18 U.S.C.A. § 3553(a) (West 1985 & Supp. 1999), including the
guideline range recommended under the Chapter 7 policy statements
of the U.S. Sentencing Guidelines Manual (1998), but concluding that
there are no meritorious issues for appeal. Clemons has filed a pro se
supplemental brief arguing that he should be resentenced within the
eight-to-fourteen-month guideline range and ordered to enter an alco-
hol treatment program because he has not been able to obtain alcohol
treatment in prison. We affirm.

After a thorough review of the probation officer's petition for revo-
cation, the nature and extent of Clemons' supervised release viola-
tions, the worksheet citing the revocation range recommended under
Chapter 7, and the arguments presented before the district court, we
find first that the district court did not abuse its discretion in revoking
supervised release. See United States v. Davis , 53 F.3d 638, 642 (4th
Cir. 1995) (providing standard of review). Clemons admitted two of
the four violations that the district court found had occurred, and the
district court's findings concerning the remaining two violations were
supported by a preponderance of the evidence. In addition, the record
discloses that the district court considered the factors set out in
§ 3553(a). See Davis, 53 F.3d at 642 ("A court need not engage in rit-
ualistic incantation in order to establish its consideration of a legal
issue. It is sufficient if . . . the district court rules on issues that have
been fully presented for determination. Consideration is implicit in
the court's ultimate ruling.").

Because Clemons' sentence does not exceed the statutory maxi-
mum under 18 U.S.C. § 3583(e) (1994), we review the sentence only
to determine whether it is plainly unreasonable. See 18 U.S.C.
§ 3742(a)(4) (1994). One of the court's reasons for imposing a sen-
tence above the recommended range was to provide an opportunity

                      2
for Clemons to obtain treatment for alcohol abuse while in prison.
The fact that such treatment has been unavailable, as Clemons claims,
does not render the court's decision plainly unreasonable.

Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the revocation of
supervised release and the sentence imposed. We deny counsel's
motion to withdraw. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
then counsel may again move this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
The government's motion to submit the case on the briefs is granted.

AFFIRMED

                     3